                                                                                                      FILED
                                                                                             2019 Aug-05 AM 09:23
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

LEWIS EUGENE BROTHERS,                          )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )    Case No. 4:18-cv-01557-JEO
                                                )
NANCY BERRYHILL, Acting                         )
Commissioner of Social Security,                )
                                                )
       Defendant.                               )

                              MEMORANDUM OPINION

       Plaintiff Lewis Eugene Brothers brings this action pursuant to 42 U.S.C. §

405(g), seeking review of the final decision of the Acting Commissioner of Social

Security (“Commissioner”) denying him Supplemental Social Security (“SSI”) and

Disability Insurance Benefits (“DIB”). (Doc. 1).1 The case has been assigned to

the undersigned United States Magistrate Judge pursuant to this court’s general

order of reference. The parties have consented to the jurisdiction of this court for

disposition of the matter. See 28 U.S.C. § 636(c), FED. R. CIV. P. 73(a). (Doc. 10).

Upon review of the record and the relevant law, the undersigned finds that the

Commissioner’s decision is due to be affirmed.



1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
I. PROCEDURAL HISTORY

       Plaintiff filed his applications for SSI and DIB on June 16, 2015, alleging

disability beginning April 27, 2015. (R. 47, 139, 147). 2            After his applications

were denied initially, (R. 68-77), Plaintiff requested a hearing before an

administrative law judge (“ALJ”). (R. 80). After the video hearing, the ALJ

issued a decision on November 15, 2017, finding Plaintiff not disabled. (R. 14-

26). Plaintiff then filed a request for review of the ALJ’s decision, and the Appeals

Council (“AC”) denied Plaintiff’s request for review. (Id. at 1-3). The matter is

properly before this court.

II. FACTS

       Plaintiff was born on November 21, 1965. (R. 35, 139). At the time

Plaintiff filed his applications he was 49 years old, but was a few days shy of his

52nd birthday on the date of the ALJ’s decision. (Id. at 24-26). He alleges that he

became disabled as of April 25, 2015, as a result of a broken neck, chronic

obstructive pulmonary disease (“COPD”), cholesterol, high blood pressure, chest

pain and carotid artery disease. (R. 186, 191).

       Following Plaintiff’s administrative hearing, the ALJ found that Plaintiff had

2
  References herein to “R. __” are to the administrative record found at documents 7-1 through
7-17 in the court’s record. The page number references are to the page numbers in the lower
right-hand corner of each page in the record.
                                              2
not engaged in substantial gainful activity since the onset date or April 27, 2015.

(R. 19). The ALJ further found that Plaintiff had the medically determinable

severe impairments of status post cervical fusion, COPD, carotid artery stenosis

and cerebral vascular disease. 3 (Id.). He also found that Plaintiff did not have an

impairment or combination of impairments that met or equaled the severity of a

listed impairment. (Id. at 20). The ALJ then found that Plaintiff had the residual

functional capacity (“RFC”) to perform a full range of light work, and, as such,

determined that Plaintiff could return to his past relevant work as a tool sharpener

and machine cleaner based on the testimony from the vocational expert (“VE”),

descriptions from the Dictionary of Occupational Titles (“DOT”) and Plaintiff’s

descriptions of his past work. (Id. at 21, 24-25). Based on the above, the ALJ

concluded that Plaintiff was not disabled. (Id. at 25).

III. STANDARD OF REVIEW

       The court’s review of the Commissioner’s decision is narrowly

circumscribed.       The function of the court is to determine whether the

Commissioner’s decision is supported by substantial evidence and whether proper

legal standards were applied. Richardson v. Perales, 402 U.S. 389, 390, 91 S. Ct.

3
  The ALJ found that Plaintiff’s alleged impairments of high blood pressure and cholesterol were
not severe because there was no evidence that they had more than a minimal effect on his ability
to perform basic work activities. (R. 20). Plaintiff does not challenge this finding.
                                               3
1420, 1422 (1971); Mitchell v. Comm’r Soc. Sec., 771 F.3d 780, 782 (11th Cir.

2015); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). The court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983).     Substantial evidence is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. It is

“more than a scintilla, but less than a preponderance.” Id.

      The court must uphold factual findings that are supported by substantial

evidence. However, it reviews the ALJ’s legal conclusions de novo because no

presumption of validity attaches to the ALJ’s determination of the proper legal

standards to be applied. Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If

the court finds an error in the ALJ’s application of the law, or if the ALJ fails to

provide the court with sufficient reasoning for determining that the proper legal

analysis has been conducted, it must reverse the ALJ’s decision. See Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991). The court must affirm the

ALJ’s decision if substantial evidence supports it, even if other evidence

preponderates against the Commissioner’s findings. See Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir.1990)).

                                         4
IV. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for benefits a claimant must show the inability to engage in “any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 1382c(a)(3)(A). A physical or mental impairment is “an impairment that

results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 1382c(a)(3)(D).

      Determination of disability under the Social Security Act requires a five step

analysis.    20 C.F.R. §§ 404.1520(b) & 416.920(a)(4).                 Specifically, the

Commissioner must determine in sequence:

      whether the claimant: (1) is unable to engage in substantial gainful
      activity; (2) has a severe medically determinable physical or mental
      impairment; (3) has such an impairment that meets or equals a Listing
      and meets the duration requirements; (4) can perform his past relevant
      work, in light of his residual functional capacity; and (5) can make an
      adjustment to other work, in light of his residual functional capacity,
      age, education, and work experience.

Evans v. Comm’r of Soc. Sec., 551 F. App’x 521, 524 (11th Cir. 2014). 4 The


4
  Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered binding
precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
                                            5
plaintiff bears the burden of proving that he was disabled within the meaning of the

Social Security Act. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005); see

also 20 C.F.R. § 404.704. The applicable “regulations place a very heavy burden

on the claimant to demonstrate both a qualifying disability and an inability to

perform past relevant work.” Id.

V. DISCUSSION

      Plaintiff asserts four claims of error: (1) the ALJ erred in not ordering a

consultative examination; (2) the ALJ failed to give proper weight to Plaintiff’s

“excellent work history”; (3) the ALJ failed to adequately develop the record with

regard to Plaintiff’s past relevant work; and (4) the ALJ’s RFC finding is

conclusory and violates SSR 96-8a. (Doc. 11 at ). The court addresses each issue

separately below.

     A. Consultative Examination

     Brothers first argues that the ALJ erred in not ordering a consultative

examination. (Doc. 11 at 10-12). Brothers highlights that “[n]o treating physician

expressed an opinion on impairments” and then states that in light of his excellent

work history, the ALJ should have ordered a consultative examination to evaluate




                                         6
Plaintiff’s impairments.5 (Id. at 10). The remainder of Plaintiff’s argument is a

series of block quotes explaining the standard by which an ALJ may order a

consultative exam without any application to the facts presented by the record

here.6 (Id. at 10-12). The Commissioner responds that the ALJ was not required

to order a consultative examination because the record was adequately developed.

(Doc. 12 at 5-8). The court agrees with the Commissioner.

        “[T]he ALJ generally has an obligation to develop the record. . . .” Ingram

v. Comm’r of Social Sec. Admin., 496 F.3d 1253, 1269 (11th Cir. 2007). The

ALJ’s duty to develop the record encompasses an obligation to order a

consultative evaluation “when the evidence as a whole is insufficient to allow [the

Commissioner] to make a determination or decision on [the] claim.” 20 C.F.R. §

404.1519a(b). However, when the record contains sufficient evidence to make an

informed decision, the ALJ is not required to order a consultative examination.


5
  Brothers also states that the ALJ in this case “only approved 34% of claims in 2017.” (Doc. 11
at 10). This statement, however, is not relevant to any of the issues presented to the court for
decision.
6
  The cases cited by Plaintiff are distinguishable from the case at hand. For example, in Reeves
v. Heckler, 734 F.2d 519 (11th Cir. 1984), “the ALJ failed to order a consultative examination by
an orthopedist even though the SSA’s consulting doctor recommended such an examination,” but
no medical source indicated that further testing or evaluation was necessary to evaluate
Plaintiff’s conditions. 734 F.2d at 522 n.1. Similarly, in Rothfedlt v. Comm’r of Soc. Sec., 669
F. App’x 964 (11th Cir. 2016), the claimant requested additional testing and the ALJ denied the
request. 669 F. App’x at 968. Here, Plaintiff never requested additional testing, and did not
make any objections that the record was incomplete at the hearing. (R. 33-34, 42-43).
                                               7
See Holladay v. Bowen, 848 F.2d 1206, 1210 (11th Cir. 1988) ( “[T]he [ALJ] is

not required to order a consultative examination unless the record establishes that

such an examination is necessary to enable the [ALJ] to render a decision.”).

Sufficient evidence does not mean “absolute certainty” regarding a claimant’s

condition; the Social Security Act “requires only substantial evidence.” Id. at

1210. Instead, the court will only remand a case for further development where

the Plaintiff shows an evidentiary gap in the record that results in unfairness or

clear prejudice. Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997).

     Here, the evidence in the record provided sufficient information regarding

Plaintiff’s impairments to allow the ALJ to make an informed decision. Plaintiff’s

treatment for his impairments was well documented and thoroughly discussed by

the ALJ. (R. 22-24). The ALJ first addressed Plaintiff’s history of neck pain,

specifically noting the injury his neck in 1983 where he suffered a compression

fracture in a car accident, and the resulting cervical fusion surgery. (R. 22, 268-

324). However, as the ALJ explained, following a subsequent exacerbation of the

injury, Plaintiff was released to work with no restrictions in 2007, and returned to

work until April 2015. (R. 21-24, 36-37, 166, 185, 212, 255). Thereafter,

Plaintiff’s treatment records contain no further complaints or treatment for neck

pain- including no visits to the ER or to any free clinics. Instead, routine neck,

                                         8
musculoskeletal, and neurological examinations were within normal limits with

Plaintiff consistently presenting with a supple neck after the alleged onset date.

(R. 390, 392-93, 476-77). Notwithstanding, the ALJ restricted Plaintiff to light

work based primarily on his complaints of neck pain. (R. 24).

     The ALJ then addressed the medical records concerning Plaintiff’s COPD,

but despite ongoing smoking, Plaintiff rarely complained of being out of breath,

with the exception of February through June 2015 when he complained of flu-

related cough. (R. 391-93). Diagnostic imaging of Plaintiff’s chest at the time for

reported COPD exacerbation and cough revealed no acute abnormality. (R. 22,

444). The ALJ also discussed the medical evidence related to Plaintiff’s coronary

artery disease and cerebral vascular disease and specifically addressed Plaintiff’s

complaints of chest pain. Although Plaintiff sought treatment for chest pain in

June 2015, a stress test was clinically negative, and Plaintiff had normal systolic

function and showed “good” exercise capacity. (R. 23, 479, 500). As the ALJ

explained, Plaintiff did not seek any significant treatment for his neck pain,

shortness of breath, chest pain, or similar symptoms after June 2015. (R. 22-23).

Nor did the record suggest that Plaintiff required any additional treatment for his

conditions. (Id.).

     The regulations governing consultative examinations describe the situations

                                         9
that may require the Commissioner to purchase a consultative exam “to resolve an

inconsistency in the evidence or when the evidence as a whole is insufficient to

support a determination.”     20 C.F.R. § 416.919a.       As discussed above, the

evidence in this case was sufficient to support a determination regarding

Plaintiff’s medical conditions, and therefore the ALJ had no duty to order any

further examination. The duty to develop the record is not triggered in every

instance where more information could be useful, but when the record has

“evidentiary gaps which result in unfairness or clear prejudice.” Graham, 129

F.3d at 1422. Not only has Plaintiff not shown any unfairness or prejudice, he

fails to even make such an argument.

     B. Work History

     Brothers argues also that the ALJ failed to give proper weight to his

“excellent work history” in the ALJ’s credibility finding. (Doc. 11 at 12-13).

Brothers does not attack the ALJ’s credibility determination directly, but instead

argues that the ALJ’s failure to make an explicit finding regarding his excellent

work history renders the rest of his credibility determination is invalid. (Id.). To

support his contention, Brothers cites to cases from other circuits which have

found that a claimant’s prior “good work record” justifies an inference of

substantial credibility. See, e.g., Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015);

                                          10
Allen v. Califano, 613 F.2d 139, 147 (6th Cir. 1980). Plaintiff, however, does not

cite to anything in the SSA, implementing regulations, or agency’s sub-regulatory

policies supporting his position that the ALJ must discuss or even consider work

history as a favorable factor. Additionally, “the Eleventh Circuit has not had

occasion to rule on the issue” of whether an ALJ’s failure to consider a claimant’s

“lengthy and consistent work record” in evaluating a claimant’s credibility is

erroneous. Mahon v. Comm’r of Soc. Sec., 2017 WL 3381714, at *10 (M.D. Fla.

Aug. 7, 2017). Moreover, the Eleventh Circuit has upheld an ALJ’s credibility

determination that is supported by substantial evidence even when a plaintiff has a

good work history. See Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir. 1991).

In other words, excellent work history alone may be insufficient to enhance a

claimant’s credibility, but it does not necessarily result in a remand when it is not

considered by the ALJ as long as the credibility determination is supported by

substantial evidence. Therefore, because the ALJ is not required to “specifically

refer to every piece of evidence in his decision, so long as the ALJ’s decision . . .

enable[s] [the reviewing court] to conclude that the ALJ considered [the

claimant’s] medical condition as a whole,” the record does not support a finding

that the ALJ erred in determining Plaintiff’s credibility without reference to his

prior work ethic. Dyer, 395 F.3d at 1211 (alterations and quotations omitted); see

                                         11
also Evans-Sweny v. Comm’r of Soc. Sec., 2019 WL 949302, at *7 (M.D. Fla.

Feb. 27, 2019) (“While Plaintiff is correct that an excellent work history may

enhance a claimant’s credibility, it does not necessitate remand in this case where

the ALJ based her credibility finding on a careful analysis of the medical record

and Plaintiff has failed to show the credibility finding was otherwise erroneous.”).

     C. Past Relevant Work

     Brothers next argues that the ALJ failed to adequately develop the record as

to the physical requirements of his past work.         (Doc. 11 at 13-18).      The

Commissioner responds that the ALJ adequately considered Plaintiff’s prior work

history, including the VE’s testimony and the DOT, and substantial evidence

supports the ALJ’s determination that Brothers could perform his past relevant

work. (Doc. 12 at 12-16). The court agrees with the Commissioner for the

following reasons.

      “The ALJ has a basic duty to develop a full and fair record.” Henry v.

Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015). Where “there is no

evidence of the physical requirements and demands of the claimant’s past work

and no detailed description of the required duties was solicited or proffered,” the

ALJ “cannot properly determine” the nature of the claimant’s past work, and,

therefore, cannot say whether the claimant is still able to perform that work given

                                         12
his current limitations. Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987).

The Eleventh Circuit has remanded for further inquiry, for instance, where the

record contained “no evidence concerning whether [the claimant] used equipment,

the size and weight of items she was required to use, whether she scrubbed floors

or merely dusted, or whether she was required to move furniture” in her past

work. Nelms v. Bowen, 803 F.2d 1164, 1165 (11th Cir. 1986).

      Here, the record contains evidence regarding the demands of Plaintiff’s past

work as a tool sharpener and machine cleaner. Brothers completed a “Work

History Report” as part of his application. (R. 212-14). For each of his former

jobs, the form instructed him to answer a series of questions, including, but not

limited to:

          • “Describe this job. What did you do all day?”

          • “In this job, did you: Use machines, tools, or equipment?”

          • “In this job, how many total hours each day did you: Walk?
            Stand? Sit? Climb? Stoop? (Bend down and forward at waist)
            Kneel? (Bend legs to rest on knees) Crouch? (Bend legs & back
            down & forward) Crawl? (Move on hands & knees) Handle,
            grab or grasp big objects? Reach? “Write, type of handle small
            objects?”

          • “Explain what you lifted, how far you carried it, and how often
            you did this.”



                                        13
(Id.). The form also asked Brothers to “[e]xplain what [he] lifted, how far [he]

carried it and how often [he] did this.” (Id.). Finally, it asked him to indicate for

each job the “heaviest weight lifted,” as well as the weight most “frequently lifted

. . . from 1/3 to 2/3 of the workday.” (Id.).

     With regard to the machine cleaning job, Plaintiff described his duties as

follows: “cleaning machinery with industrial chemicals.” (R. 213). In answering

the above questions, he further indicated that during each day while doing the job,

he walked for 2 hours, stood for 5 and a half hours, sat for half an hour, kneeled

for 10 minutes, and reached for 20 minutes. (Id.). He answered 0 hours for

climbing, stooping, crouching, crawling, and writing, typing or handling small

objects. (Id.). Brothers indicated that he handled big and small objects for 10

minutes each day. (Id.). When describing his lifting and carrying, Brothers stated

that at the “beginning of each shift [he] had to get [a] 1.5 gallon bucket of

chemicals.” (Id.). The heaviest weight he lifted was 20 pounds, but he frequently

lifted less than 10 pounds. (Id.).

     With regard to the tool sharpener job, Plaintiff described his duties as

follows: “sharpened scissors and kni[v]es in a[n] unvental[at]ed 8x8 room.” (R.

214). In answering the above questions, he indicated that each day he walked for

1 hour, stood for 9 hours, and sat for 1 and a half hours. (Id.). He also stated that

                                           14
he wrote, typed or handled small objects for 30 minutes each day. (Id.). He

answered 0 hours for climbing, kneeling, crouching, crawling, and reaching, as

well as handling, grabbing or grasping big objects. (Id.). The heaviest weight he

lifted, including frequently lifted, was less than 10 pounds. (Id.).

     At the hearing, Plaintiff’s counsel questioned him about his past work

experience. (R. 36-37). Additionally, the ALJ asked the vocational expert to

describe Plaintiff’s past relevant work as a cleaner and knife sharpener. (R. 42).

While the vocational expert did not explicitly describe the tasks of a machine

cleaner or tool sharpener, she classified both jobs as follows: “[t]ool sharpener,

[DOT] 701.381-018. It’s light, skilled, SVP of 6. And machine cleaner, [DOT]

699.687-014.     It’s classified as medium and unskilled with an SVP of 2.

However, the record indicates it was performed at the light.” (Id.); see 20 C.F.R.

§ 416.960(b)(2) (stating that an ALJ may consult a “vocational expert” and the

“Dictionary of Occupational Titles” at Step Four). The DOT contains detailed

descriptions of the duties and physical requirements associated with each

occupation, as generally performed in the economy.

     Recently, in a case very similar to the one at issue, the Eleventh Circuit

concluded that “[t]he Work History Report, testimony of [claimant] and the

vocational expert, and the DOT combine to paint a full picture of [claimant]’s past

                                          15
relevant work . . . ” and found that such evidence sufficient to compare the

claimant’s current abilities to the demands of her previous employment. Holder v.

Social Security Admin., 2019 WL 1934187, at * 4 (11th Cir. May 1, 2019); see

also Long v. Comm’r of Soc. Sec., 749 F. App’x 932, 934 (11th Cir. Oct. 19,

2018) (ALJ adequately developed demands of past relevant work in relying upon

claimant’s hearing testimony, claimant’s Work History Report, DOT job

description, and testimony of VE); Frazier v. Berryhill, 2019 WL 3220025, *5

(N.D. Ala. Jul. 17, 2019) (M.J. Ott) (same); Parker v. Berryhill, 2019 WL

2928841, *6 (N.D. Ala. Jul. 8, 2019) (M.J. Ott) (same). The ALJ here had the

same information before him in making the determination that Brothers could

return to his past work. The court finds that this determination is supported by

substantial evidence and Plaintiff is not entitled to any relief.7




       7
         Alternatively, the court finds that any purported failure by the ALJ to specifically
address Plaintiff’s relevant work history in his opinion is harmless and not a cause for reversal or
remand for the reasons stated above. There was plenty of evidence in the record regarding
Plaintiff’s past work history and the demands of his past jobs as a tool sharpener and machine
cleaner. See Diorio, 721 F.2d at 728 (holding that the complained-of error was harmless
because it did not have an impact on the step being challenged); Reeves, 734 F.2d at 524
(rejecting a challenge to an ALJ’s conclusion as harmless error when the ALJ had considered the
relevant evidence in making the disability determination); Hunter, 609 F. App’x at 558 (“To the
extent that an administrative law judge commits an error, the error is harmless if it did not affect
the judge’s ultimate determination.”).
                                                16
     D. SSR 96-8a

      Plaintiff’s last argument is that the RFC finding in not supported by

substantial evidence. (Doc. 11 at 18-21; Doc. 13 at 9-12). Specifically, Brothers

contends that the RFC is conclusory and violates SSR 96-8a.               (Id.).   The

Commissioner responds that the ALJ’s RFC finding limiting Brothers to light work

is not conclusory and complies with SSR 96-8p. (Doc. 12 at 16-20). The court

agrees with the Commissioner.

      SSR 96–8p regulates the ALJ’s assessment of a claimant’s RFC. Under

SSR 96–8p, the “RFC assessment must first identify the individual’s functional

limitations or restrictions and assess his or her work-related abilities on a function-

by-function basis. . . . Only after that may RFC be expressed in terms of exertional

levels of work, sedentary, light, medium, heavy, and very heavy.” SSR 96–8p at 1.

The regulation specifically mandates a narrative discussion of “the individual’s

ability to perform sustained work activities in an ordinary work setting on a regular

and continuing basis . . . and describe the maximum amount of each work-related

activity the individual can perform based on the evidence available in the case

record.” SSR 96–8p at 6.

      The Eleventh Circuit has held that, even when the ALJ could have been

“more specific and explicit” in his or her findings with respect to a plaintiff’s

                                          17
“functional limitations and work-related abilities on a function-by-function basis,”

they nonetheless meet the requirements under SSR 96–8p if the ALJ considered all

of the evidence. Freeman v. Barnhart, 220 F. App’x 957, 959 (11th Cir. 2007);

see also Castel v. Comm’r of Soc. Sec., 355 F. App’x 260, 263 (11th Cir. 2009) (an

ALJ’s RFC finding is sufficiently detailed despite lacking an express discussion of

every function if there is substantial evidence supporting the ALJ’s RFC

assessment). In addition, the ALJ is not required to “specifically refer to every

piece of evidence in his decision,” so long as the decision is sufficient to allow the

court to conclude that the ALJ considered the plaintiff's medical condition as a

whole. See Dyer, 395 F.3d at 1211.

      Here, it is evident that the ALJ considered all of the evidence in the record in

assessing Plaintiff’s RFC. The ALJ specifically states that “the residual functional

capacity has been assessed based on all the evidence,” including all of Plaintiff’s

symptoms and the extent to which those symptoms could reasonably be accepted

as consistent with the objective medical evidence and other evidence, based on 20

C.F.R. §§ 404.1529 and 416.929 and SSRs 96-8p and 16-3p. (R. 21). The ALJ

noted that he “considered the medical opinion evidence in accordance with the

requirements of 20 C.F.R. § 1527 and § 416.927” and that he carefully reviewed

Plaintiff’s subjective complaints. (R. 22, 23).

                                         18
      After stating the above, the ALJ discussed the medical evidence of record, as

well as Plaintiff’s hearing testimony and subjective complaints. (R. 21-24). While

he did not include each and every doctor visit in the record, the ALJ specifically

detailed the medical records related to each severe impairment, including the

medical opinions of record, Plaintiff’s longitudinal history, his daily activities and

his testimony and other statements in the record regarding his alleged limitations.

(Id.). More importantly, the ALJ specifically discussed each limitation and why

they were included or not included in the RFC determination and thoroughly

explained the basis for the RFC determination. (Id.).

      Plaintiff’s citation to Thomason v. Barnhart, 344 F. Supp. 2d 1326 (N.D.

Ala. 2004), for the proposition that the RFC assessment is unsupported by

substantial evidence because there was no opinion evidence from a physician

precisely matching the limitations in the RFC finding is unpersuasive.            The

determination of a claimant’s RFC is an administrative determination left for the

Commissioner and not reserved for medical advisors. See 20 C.F.R. § 404.1546.

As such, the court concludes that the ALJ complied with SSR 96–8p, especially

considering the fact that the ruling does not require a detailed analysis in the ALJ’s

written decision of a claimant’s ability to perform each function.



                                         19
VI. CONCLUSION

      For the reasons set forth above, the undersigned concludes that the decision

of the Commissioner is due to be affirmed. An appropriate order will be entered

separately.

      DATED this 5th day of August, 2019.



                                      _________________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge




                                        20
